DETAILED ACTION
	Claims 1, 3-11, 13, 14, and 16-18 are pending. Claims 1, 3, 6, and 11 have been amended, and claims 2, 12, and 15 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 9-11, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. 2014/0217325) as evidenced by Jasper et al. (WO2015024635) and Wittek et al. (U.S. 2013/0057947). U.S. 2016/0208167 is being used as the English translation of ‘635.
Manabe et al. teaches liquid-crystalline media comprising one or more compounds of the formula I, one or more compounds of the formula II, one or more compounds of the formula III and one or more compounds of the formula IV [0145] wherein compounds of formula I are preferably the following formula IB-1c [0056]:

    PNG
    media_image1.png
    104
    317
    media_image1.png
    Greyscale
[0049] wherein R11* preferably denotes CnH2n+1 when n is 1 to 7, r on the left ring can be 0, r on the right ring can be 1 where L is CnH2n+1 when n is 1, and R12* preferably denotes CnH2n+1 where n is 1 to 7 [0050-0054] which is a known compound as evidenced by Jasper et al. with the following compound:

    PNG
    media_image2.png
    81
    308
    media_image2.png
    Greyscale
(Jasper [0118]) which is equivalent to formula T-3 of instant claim 1 when R03 is a straight chain alkyl having 4 C atoms and R04 is a straight chain alkyl having 1 C atom. Furthermore, the specific compound of Manabe’s formula IB-1c provides low melting points and high clearing points. In the liquid-crystalline range, the compounds are predominantly nematic or support the nematic phase. At the same time, the optical anisotropy (Δn) and the dielectric anisotropy (Δε) equally have high positive values, making them highly suitable, for example, for use as high-frequency medium. In addition, the compounds have low 

    PNG
    media_image3.png
    127
    396
    media_image3.png
    Greyscale
 [0089] wherein R31 has the same meaning indicated for R11 [0078] which is a straight-chain or branched alkyl group with 1 to 15 C atoms which may be unsubstituted, mono- or polysubstituted by halogen or -CN, it being also possible for one or more non-adjacent -CH2- groups to be replaced, in each occurrence independently from one another, by -O-, -S-, -CO-, -COO-, -OCO-, -O-CO-O-, -S-CO-, -CO-S-, -CH=CF-, -CF=CF- or -C≡C- [0020], A31 can be 
    PNG
    media_image4.png
    81
    116
    media_image4.png
    Greyscale
, Z31 and Z32 can be single bonds, A32 and A33 can be 
    PNG
    media_image5.png
    102
    105
    media_image5.png
    Greyscale
, Z33 can be –CF2O-, L31 and L32 can be F, and X31 preferably denotes, among others, -CN [0081-0084] which is a known compound as evidenced by Wittek et al. with the following formula I-N-2:

    PNG
    media_image6.png
    112
    328
    media_image6.png
    Greyscale
(Wittek [0034]) which is equivalent to formula Q-5 of instant claims 1 and 16-18 when R1 denotes alkyl, which is straight or branched having 1 to 15 C atoms which may be unsubstituted, mono- or polysubstituted by F, Cl, or -CN, and in which one or more -CH2- groups are optionally replaced, in each case independently from one another, by -O-, -S-, -CO-, -COO-, -OCO-, -O-CO-O-, -S-CO-, -CO-S-, -CY01=CY02- when Y01 and Y02 are F or one is H, or -C≡C-. Although Manabe et al. does not teach a specific example of the above compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Manabe, as evidenced by Wittek, to include a compound as instantly claimed through routine experimentation in the liquid crystal art based on the substitution of groups considered equally suitable for the sought invention. Specifically, Manabe et al. teaches rings A31 to A33 are selected from 6 rings, Z31 to Z32 are preferably selected from two linking groups, and X31 is preferably selected from 4 terminal groups. Additionally, Manabe et al. teaches the [following] examples illustrate the present invention without limiting it in any way [0202] which claim 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976). Manabe et al. further teaches these compounds are mixed in a conventional manner [0142] (claim 11).
With regard to claims 1, 3, and 6, Manabe et al. teaches the compounds of the formula I are selected from the group of compounds of the formulae IA to IC [0035] such as the following preferred formulae IB-1a [0056]:

    PNG
    media_image7.png
    89
    370
    media_image7.png
    Greyscale
[0049] wherein R11* and R12* preferably denote CnH2n+1 when n is 1 to 5 [0050-0052] which is equivalent to formula T of instant claims 1 and 3, specifically formula T-1 of instant claim 6 when R03 and R04 are unsubstituted straight chain alkyl having 1 to 5 C-atoms. Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069 1072. In the instant case, it would have been obvious to one of ordinary skill in the art to obtain a liquid crystal composition comprising at least two compounds of formula IB-1 through routine experimentation.
With regard to claims 1, 4, and 7, Manabe et al. teaches compounds of the formula II are preferably selected from the group of compounds of formulae IIA to IIE [0074] such as the following preferred formula IIC [0076]:

    PNG
    media_image8.png
    140
    402
    media_image8.png
    Greyscale
[0074] wherein m is 2 to 4 [0076] which is equivalent to formula U of instant claims 1 and 4, specifically formula U-1a of instant claim 7 when R61 is an unfluorinated alkyl having 3 C atoms and R62 is an unfluorinated alkyl having 2 to 4 C atoms. 


    PNG
    media_image9.png
    113
    311
    media_image9.png
    Greyscale
[0098] wherein R41 and R42 are CnH2n+1 and CmH2m+1 where n and m are 1 to 5 [0099-0100], and L41 and L42 are H [0098] which is equivalent to formula V of instant claim 9, specifically formula V-2a of instant claim 10 when R51 and R52 are unfluorinated alkyl having 1 to 5 C atoms and Y51 and Y52 are H.
Claims 13 and 14 recite “for high-frequency technology” which refers to the use of the component. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Nevertheless, Manabe et al. teaches the invention further relates to a microwave device, comprising a component as described above [and below]. Said devices and components include, without limitation, phase shifters, varactors, wireless and radio wave antenna arrays, phased array antennas, reflectarray antenna, adaptable matching circuit, tunable filter and others [0025-0026].
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. 2014/0217325) as applied to claim 1 above, and further in view of Manabe et al. (U.S. 2012/0182200).
With regard to claims 5 and 8, Manabe ‘325 teaches the above liquid crystalline medium and other mesogenic compounds, which are not explicitly mentioned above, can optionally and advantageously also be used in the media in accordance with the present invention. Such compounds are known to the person skilled in the art [0128]. Manabe ‘325 does not teach a compound of formula U when X62 is –NCS or a compound of formula I.
However, Manabe ‘200 teaches a component for high-frequency technology containing a liquid-crystal compound of the following formula I [0019]:

    PNG
    media_image10.png
    120
    397
    media_image10.png
    Greyscale
[0019] wherein R11 and R12 are preferably unfluorinated alkyl having 1 to 7 C atoms [0021] and R13 is particularly preferably methyl, ethyl or n-propyl [0024] which is equivalent to formula I of instant claims 1 and 8 when R11 and R12 are unfluorinated alkyl having 1 to 7 C atoms and A1 is 
    PNG
    media_image11.png
    93
    114
    media_image11.png
    Greyscale
 when L11 is H and X11 is alkyl having 1 to 3 C atoms. Manabe ‘200 also teaches the liquid-crystal medium additionally comprises a further component, component E, which preferably consists of one or more compounds selected from the group of the compounds of the formulae V to IX [0094] such as the following preferred formula VI-3a [0208]:

    PNG
    media_image12.png
    162
    395
    media_image12.png
    Greyscale
[0208] wherein R61 is preferably CnH2n+1 when n is preferably 1 to 5 and X62 is particularly preferably –NCS [0209-0211] which is equivalent to formula U of instant claims 1 and 5 when L61 denotes R61 which is an unfluorinated alkyl having 1 to 5 C atoms, A61 and A62 are 
    PNG
    media_image13.png
    64
    121
    media_image13.png
    Greyscale
 , Z61 is a single bond, Z62 is –CH=CH-, A63 is 
    PNG
    media_image14.png
    128
    115
    media_image14.png
    Greyscale
, and L62 denotes X62 which is –NCS. Manabe ‘200 further teaches compositions known to date are afflicted with serious disadvantages. Besides other deficiencies, most of them result in disadvantageously high losses and/or inadequate phase shifts or inadequate material quality (η). Novel liquid-crystalline media having improved properties are thus necessary. In particular, the loss in the microwave range must be reduced and the material quality improved. In addition, there is a demand for an improvement in the low-temperature behaviour of the components. Both an improvement in the operating properties and also in the shelf life are necessary here. Surprisingly, it has now been found that it is possible to achieve components for high-frequency technology which do not have the disadvantages of the prior-art materials, or at least only do so to a considerably reduced extent, if selected, liquid-crystalline compounds or media comprising these compounds are employed [0014-0018]. Therefore, it would have been .
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. Applicant argues the combination of features according to claim 1 is not obvious in view of the cited prior art. Various selections have to be made to arrive at formula Q-5 which is not obvious in view of Manabe. The mere fact that this compound exists “as evidenced by Wittek” is irrelevant because Wittek provides no motivation to actually use this compound in a medium of Manabe because Wittek relates to completely different technology, i.e. blue phase material, which leads away from combinations within the scope of the claims herein. The skilled person would have no reason to select formula I-N of Wittek in the expectation of achieving an improved material quality in microwave applications in the medium of Manabe.
The Examiner respectfully disagrees. Manabe teaches general formula IIIB, which is considered a preferred embodiment [0162], having variables which encompass Applicant’s formula Q-5. Wittek is only being used as evidence to teach that the claimed formula Q-5 is known in the liquid crystal art such that making the necessary selections to piece together the general formula would have been obvious to one of ordinary skill in the liquid crystal art. Further, the motivation is based on the substitution of variables considered equally suitable for the sought invention.
Due to the amendment of instant claim 1, the objections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722